Name: Commission Regulation (EEC) No 1501/83 of 9 June 1983 on the disposal of certain fishery products which have been the subject of measures to stabilize the market
 Type: Regulation
 Subject Matter: fisheries;  trade policy;  social affairs;  agricultural activity
 Date Published: nan

 Avis juridique important|31983R1501Commission Regulation (EEC) No 1501/83 of 9 June 1983 on the disposal of certain fishery products which have been the subject of measures to stabilize the market Official Journal L 152 , 10/06/1983 P. 0022 - 0023 Finnish special edition: Chapter 4 Volume 1 P. 0097 Spanish special edition: Chapter 04 Volume 2 P. 0116 Swedish special edition: Chapter 4 Volume 1 P. 0097 Portuguese special edition Chapter 04 Volume 2 P. 0116 *****COMMISSION REGULATION (EEC) No 1501/83 of 9 June 1983 on the disposal of certain fishery products which have been the subject of measures to stabilize the market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), and in particular Articles 9 (5) and 13 (7) thereof, Whereas Article 9 (2) of Regulation (EEC) No 3796/81 provides that the products withdrawn from the market by producers' organizations are to be disposed of in such a way as not to interfere with normal marketing of the product in question; Whereas Article 13 of that Regulation, which lays down the conditions under which financial compensation may be granted, repeats this requirement for the disposal of certain products; Whereas measures to stabilize the market can be fully effective only if the products withdrawn are not reintroduced into the usual distribution network for those products; whereas any use which could, by substitution, influence the consumption of products which have not been the subject of measures to stabilize the market must therefore be ruled out; Whereas this Regulation replaces Commission Regulation (EEC) No 697/71 (2); whereas the said Regulation must therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Fishery products withdrawn from the market by producers' organizations pursuant to Article 9 of Regulation (EEC) No 3796/81 and which are not eligible for the carry-over premium referred to in Article 14 of that Regulation shall be disposed of in one of the following ways: (a) distributed free of charge in the natural state for their own consumption to charitable societies or institutions established in the Community or to persons who, because of inadequate incomes, are recognized by the national legislation of the Member State concerned as being entitled to public assistance; (b) used in the fresh or preserved state as animal feed; (c) used, after processing into meal, as animal feed; (d) used for purposes other than consumption. In certain cases alternative outlets may be individually authorized by the Commission on request by a Member State. Article 2 1. The free distribution referred to in Article 1 (a) shall be the responsibility of Member States. 2. Disposal of the products for the purpose indicated in Article 1 (b), (c), and (d) shall be effected as follows: - they shall be rendered unfit for human consumption, immediately after their withdrawal from the market, - they shall be offered for sale open to any interested operators in accordance with customary regional and local practice. Purchasers must specify the use to which they undertake to put the products so purchased. 3. An invoice or receipt shall be issued immediately following the sale referred to in paragraph 2, indicating the vendor, the purchaser, the use to which the products are to be put, the selling price and the quantities concerned. A copy of this invoice or receipt shall be sent by the producers' organization to the competent authorities of the Member State every six months together, where appropriate, with the application for payment of the financial compensation or of the advance relating thereto. 4. Where producer organizations have satisfied the Member State concerned that the products have not found a purchaser since the offer for sale provided for in paragraph 2, the products shall be rendered unusable by the producer organizations under the control of the Member States. The quantities in question shall be notified by the producer organizations to the competent authorities in the Member State at the intervals set out in the second sentence of paragraph 3. Article 3 Member States shall take all appropriate measures to prevent and prosecute fraudulent infringements of the system laid down by this Regulation. They shall ensure that products disposed of are not diverted from the use specified. Each Member State shall communicate to the Commission, not later than one month from the entry into force of this Regulation, the measures taken for its implementation. Article 4 Every six months, Member States shall submit to the Commission a table showing by product and for each of the specified options in Article 1 the quantities disposed of during the six preceding months and the average prices obtained. The quantities rendered unusable pursuant to this Regulation shall be notified to the Commission at the same time. Article 5 Regulation (EEC) No 697/71 is hereby repealed. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 379, 31. 12. 1981, p. 1. (2) OJ No L 77, 1. 4. 1971, p. 69.